No. 12121

    I N THE SUPREME COURT OF THE STATE OF M N A A
                                           OTN




M R A E LAURIE,
 AG RT

                         P l a i n t i f f and A p p e l l a n t ,



M & L REALTY CORPORATION,

                         Defendant and Respondent,



Appeal from:     D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                 Honorable Charles Luedke, Judge p r e s i d i n g .

Counsel of Record:

       Fox Appellant :

               William T, K e l l y argued, B i l l i n g s , Montana.
               Keefer and Roybal, B i l l i n g s , Montana.

       For Respondent :

               Crowley, Kilbourne, Haughey, Hanson & G a l l a g h e r ,
                 B i l l i n g s , Montana,
               Stephen H. F o s t e r argued, B i l l i n g s , Montana.



                                                      Submitted:         May 16, 1972

                                                         Decided :
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


           This i s an a p p e a l from a judgment of t h e d i s t r i c t c o u r t
of t h e t h i r t e e n t h j u d i c i a l d i s t r i c t , Yellowstone'County, e n t e r e d

a f t e r t h e c o u r t d i r e c t e d a v e r d i c t i n f a v o r of defendant a t t h e

c l o s e of t h e c a s e .

           P l a i n t i f f , Margaret L a u r i e , brought a c t i o n t o r e c o v e r
damages f o r i n j u r i e s s u s t a i n e d i n a f a l l down a s t a i r w a y .          Plain-
t i f f was an employee of Colborn School Supply, I n c .                             Defendant,

M & L R e a l t y Corporation owned t h e b u i l d i n g i n which Colborn

operated i t s business.               Colborn l e a s e d a p o r t i o n of t h e b u i l d i n g

from defendant and occupied a l l of t h e main f l o o r of t h e b u i l d i n g ,
except one c o r n e r room which was used by t h e Bookmobile S e r v i c e
f o r t h e B i l l i n g s Parmly L i b r a r y .     Colborn u t i l i z e d i t s space on
t h e main f l o o r p r i m a r i l y f o r o f f i c e s , f r e i g h t r e c e i v i n g and s h i p -

? i n g , and a r e t a i l s t o r e i t was developing.                The second f l o o r of

t h e b u i l d i n g was used by Colborn a s a s t o r a g e p l a c e f o r i t s

merchandise, and a s a r e c e i v i n g - s h i p p i n g department.
           A s t a i r w a y and an e l e v a t o r l o c a t e d w i t h i n t h e space occupied
by Colborn provided a c c e s s between t h e two f l o o r s .                      The c o n d i t i o n
of t h e s t a i r w a y when Colborn f i r s t took p o s s e s s i o n under i t s l e a s e
was n o t shown.          The only evidence r e l a t i v e t o t h e c o n d i t i o n of

t h e s t a i r w a y was p l a i n t i f f ' s own testimony and t h e testimony of

Joanne R o s t , an employee of Colborn, who began working about
s i x t e e n months b e f o r e p l a i n t i f f f e l l on t h e s t a i r s .     Both w i t n e s s e s
t e s t i f i e d t h a t t h e s t a i r s were o l d and s t e e p , a s w e l l a s cupped,
rounded and worn.              A h a n d r a i l was l o c a t e d on one s i d e of t h e
s t a i r w a y , b u t n o t on t h e o t h e r .   The s t a i r w a y was i l l u m i n a t e d by
a window a t t h e t o p and one l i g h t b u l b .             A heavy metal door a t t h e

t o p of t h e s t a i r s opened o n t o t h e l a n d i n g .

           P l a i n t i f f s t a r t e d working f o r Colborn about f o u r months
p r i o r t o t h e day she f e l l on t h e s t a i r s .          Her job a s a c l e r k i n
the retail store Colborn was establishing on the main floor
frequently required her to move merchandise stored on the second
floor down to the retail store on the first or main floor.
When she had heavy loads of merchandise to move, she loaded it
into a cart and used the freight elevator.    She handcarried
lighter items down the stairs.   She had been up and down the
stairs hundreds of times during the time she worked for Colborn,
and according to her own testimony, knew the condition of the
stairway.   Occasionally, a customer of Colborn would go up the
stairs to the second floor of the building to look at merchandise.
       Plaintiff fell down the stairs on November 25, 1966,
while carrying merchandise from the second floor to a customer
in the retail store.   The complaint alleges with particularity
that the stairway was dangerous because (1) the door at the top
was unsafe, (2) there was no handrail on the left side, (3) the
top step was slippery, and ( ) the lighting was inadequate.
                            4
However, plaintiff's entire testimony on direct examination re-
garding the cause of her fall consisted only of the following
question and answer:
       "Q. Would you please tell us why you fell.
       "A. Well, as I see it, when I had to come to the
       door with my packages in my left hand, I pushed
       with my right arm, being right-handed, and a little
       bit with my right shoulder to help me start the door
       opening. I stepped over to one side with my parcels
       in my left hand and waited for the door to start
       closing. You're in a small, kind of an inconvenient
       pattern when you do this. you're standing over away
       from the stair landing as you're waiting for the
       door to close. And then I carreback a couple of steps
       and got my self ready for my descent. I grabbed the
       handrail and started off the first step and fell."
         la in tiff's testimony on cross-examination added this:
       The door.   With respect to the door at the top of the
stairs, she testified:
       "Q. And you opened the door with your right hand
       and right shoulder? A. Right.
           "Q.     And then you stepped onto t h e l a n d i n g a t
           t h e t o p ? A. Yes.
           "Q.      As I u n d e r s t a n d i t , you allowed t h e door t o
           c l o s e ? A. I t had c l o s e d , y e s , when I s t a r t e d down
           the s t a i r s .

           "Q. The door had a l r e a d y c l o s e d behind you when you
           s t a r t e d down t h e s t a i r s . A. Yes.

           "Q.     And t h e door d i d n ' t bump you o r a n y t h i n g when
           i t c l o s e d . A. No. 11
           Lack of r a i l i n g on l e f t s i d e .          P l a i n t i f f ' s testimony f i r m l y

e s t a b l i s h e d t h a t t h e l a c k of a r a i l i n g on t h e l e f t s i d e had n o t h i n g

t o do w i t h h e r f a l l .      She t e s t i f i e d :

           "Q.  As I understand i t , w i t h your r i g h t hand you
           grabbed o n t o t h e r a i l i n g , i s t h a t r i g h t ? A.     I
           reached over f o r t h e r i g h t - h a n d r a i l i n g , y e s .

           "Q.      And you a c t u a l l y g o t your hand o n t o t h e r a i l i n g ,
           d i d n ' t you? A.     I had ahold of i t .
           "Q.    And, of c o u r s e , t h e l e f t hand had merchandise
           i n i t , d i d n ' t i t ? A.   Right. I I

           Illumination.               P l a i n t i f f a d m i t t e d t h a t t h e l i g h t i n g condi-

t i o n s were n o t r e s p o n s i b l e f o r h e r a c c i d e n t .        She t e s t i f i e d w i t h
respect t o the lighting:

           "Q.  Now, where were you looking a s you s t a r t e d
           down t h e s t a i r s ? A. Looking down towards m f e e t .
                                                             y

           "Q.        And you could s e e your f e e t , c o u l d n ' t you?
           A.        Yes.
           II   Q.    You could a l s o s e e t h e s t a i r s ?          A.      Yes.

           "Q.     I t was l i g h t enough s o you could s e e b o t h your
           f e e t and t h e s t a i r s . A. I d i d s e e them, y e s .

           "Q.   So t h a t t h e l i g h t i n g r e a l l y d i d n ' t have much
           t o do w i t h your f a l l t h e n , d i d i t ? A.             Not i n i t s e l f ,
           no, s i r . II
                                                know
           That p l a i n t i f f d i d n o t l w h e t h e r h e r f a l l was caused by t h e
c o n d i t i o n of t h e s t e p s o r by some o t h e r f a c t o r i s i l l u s t r a t e d by
t h i s testimony:
           "Q.      Now, a f t e r you f e l l you went back up t h e s t a i r s
           ---you remember your testimony----to s e e i f t h e r e was
           any extraneous o b j e c t on t h e s t a i r s t h a t would have
           caused you t o f a l l . A. Would you s a y t h a t a g a i n ? I
           d i d n ' t hear t h a t .
              "Q.       L a t e r i n t h e day a f t e r you f e l l you went
              u p s t a i r s t o s e e i f t h e r e was a n y t h i n g , any
              e x t r a n e o u s o b j e c t on t h e s t a i r s . A. Yes, I d i d .
              'Q.  And you d i d n ' t f i n d a n y t h i n g ?      A.     I never
              found a n y t h i n g , no. I '
              Although t h e s t a i r w a y was d e s c r i b e d a s " s l i c k " o r
11
     s l i p p e r y ' ' i n p l a i n t i f f ' s complaint and i n h e r b r i e f , t h e r e i s
no evidence t o e s t a b l i s h t h i s a l l e g a t i o n .       Neither p l a i n t i f f nor
Joanne Rost t e s t i f i e d t h a t t h e s t a F r s were s l i p p e r y .
              The f o r e g o i n g f a c t s a r e what a r e c o n t a i n e d i n t h e abbre-
v i a t e d r e c o r d on a p p e a l .
              The t r i a l c o u r t g r a n t e d d e f e n d a n t ' s motion f o r a d i r e c t e d
v e r d i c t on t h e ground t h a t t h e evidence f a i l e d t o e s t a b l i s h t h e
e x i s t e n c e of a duty owing from M & L R e a l t y Corporation t o p l a i n -
tiff.         Defendant a l s o u r g e s t h a t t h e evidence f a i l e d t o e s t a b l i s h
p l a i n t i f f ' s f a l l was caused by t h e c o n d i t i o n of t h e s t a i r w a y ,
r a t h e r t h a n from some o t h e r f a c t o r .
              The i s s u e urged on a p p e a l i s whether t h e d i s t r i c t , c o u r t
erred i n granting a directed verdict.                          W add t h a t i f t h e d i s t r i c t
                                                                 e
c o u r t was c o r r e c t i n i t s c o n c l u s i o n , i t i s i m m a t e r i a l what r e a s o n s
were a s s i g n e d t h e r e f o r .     Advance-Rumely Thresher Co. v , Kruger,
93 Mont. 66, 7 2 , 16 P.2d 1102, 1104.
              Here, t h e evidence simply f a i l e d t o e s t a b l i s h t h a t t h e
c o n d i t i o n of t h e s t a i r w a y caused a p p e l l a n t ' s f a l l .   Appellant did
n o t blame t h e f a l ' l       on t h e s t a i r w a y ; she t e s t i f i e d t h a t "I came
back a c o u p l e of s t e p s and g o t myself r e a d y f o r m d e s c e n t .
                                                                  y                                I
grabbed t h e h a n d r a i l and s t a r t e d o f f t h e f i r s t s t e p and f e l l . "
On cross-examination she excluded t h e p o s s i b i l i t y t h a t t h e door

a t t h e t o p of t h e s t a i r s , t h e l i g h t i n g , o r t h e l a c k of a h a n d r a i l
on t h e l e f t s i d e caused h e r t o f a l l .           There was no evidence t h a t
t h e s t e p s were s l i p p e r y .      It i s fundmental t h a t t h e evidence must
tend n o t o n l y t o show t h e n e g l i g e n c e a l l e g e d , b u t a l s o t h e c a u s a l
connection between i t and t h e i n j u r y .     Jackson v. William Dingwall
Co.,   145 Mont. 1 2 7 , 134, 399 P.2d 236, 240.
         Under the evidence i n t h i s record the cause of the f a l l i s
a matter of conjecture.         The f a c t t h a t l a t e r i n the day she checked
the stairway t o see i f she f e l l on some extraneous object demon-
s t r a t e s she does n o t know what caused h e r f a l l .
         Having reviewed the abbreviated record and the i s s u e s
presented, we f i n d no e r r o r .
         The judgment i s affirmed.



                                                    ~ s s o c i a tJ u s t i c e
                                                                   s




  Associate J u s t i c e s .